Citation Nr: 1453097	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Eligibility for Supplemental Service-Disabled Veterans Insurance (SRH).  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a letter sent on February 14, 2011, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.

2.  The Veteran's application for SRH was received more than one year after the February 14, 2011, letter.  


CONCLUSION OF LAW

The Veteran did not file a timely application for Supplemental Service-Disabled Veterans Insurance.  38 U.S.C.A. § 1922A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for SRH is controlled by 38 U.S.C. § 1922A.  Under that statute, any person insured under 38 U.S.C. § 1922 (Service disabled veterans' insurance) who qualifies for a waiver of premiums under 38 U.S.C. § 1912 (Total disability waiver) is eligible for supplemental insurance in an amount not to exceed $30,000.  38 U.S.C.A. § 1922A(a).  In this case, the Veteran is insured and qualifies for waiver of premiums as required by statute.  However, to qualify for SRH, a person must also file with the Secretary an application for such insurance not later than October 31, 1993, or the end of the one-year period beginning on the date on which the Secretary notifies the person that the person is entitled to a waiver of premiums under § 1912, whichever is later.  38 U.S.C.A. § 1922A(b).  In this case, the Veteran did not file a timely application for SRH.

In a letter sent on February 14, 2011, the Veteran was notified that he was approved for waiver of premiums on his Government life insurance and that he could apply for SRH to be added to his existing coverage, but he had to apply within one year from the date of the letter or before his 65th birthday, whichever occurred first.  This letter was not returned to VA by the U.S. Postal Service, and the Veteran has not alleged that he did not receive the letter.

The record suggests that the Veteran contacted VA for information about SRH in December 2011; however, no application for SRH was received until after the one year time limit had passed.  The Veteran submitted an application for insurance which appears to have been received by VA on March 5, 2012.  The application includes the Veteran's signature next to the date February 28, 2012.  Regardless of whether the application was received on March 5, 2012 or February 28, 2012, it was not received within one year of the February 14, 2011, notification letter and is not a timely application for SRH.  See 38 U.S.C.A. § 1922A(b).  

The Veteran does not contend that he filed an application within one year of the issuance of the February 14, 2011 letter.  Instead, he contends that his response was delayed due to two reasons.  First, he claims that his response was delayed because his father-in-law passed away so and wife had to close his estate and arrange the funeral.  Second, he has stated that he moved and receipt of some of his mail from VA was delayed, as it was sent to his old address.  Unfortunately, the law does not allow for extension of time for filing an SRH application due to the death of a family member.

Regarding the Veteran's change of address, on forms submitted by the Veteran and signed on January 4, 2011, he listed his address as the same address to which the February 2011 notification letter was sent.  The first indication in the file of the Veteran reporting a change of address to VA is in April 2012.  In addition, the Veteran submitted what appears to be an insurance statement which indicates the policy for his new address began in December 2011.  The Veteran submitted a statement, dated in August 2012, along with the insurance statement, in which he states that the address to which the February 2011 notification letter was sent was his correct address until December 20, 2011.  Simply put, the evidence reflects that the Veteran's address did not change until December 2011, which was more than 10 months after VA sent the notification letter.  This evidence weighs against a finding that there was a delay in the Veteran's receipt of the February 2011 notification letter.  

For the reasons above, the Board finds that the Veteran did not submit a timely application for SRH and therefore is not eligible for that benefit.  


ORDER

Eligibility for Supplemental Service-Disabled Veterans Insurance is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


